Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone call with applicant’s representative Jared D. Riedl (Reg. No. 68,272) on 6/18/2021.

The application has been amended as follows:

Cancel claims 4, 14 and 17 and amend claims 1, 5, 9, 15, 16 and 18 as follows:

Claim 1.	(Currently Amended)  A wall scanner for sensing objects behind a surface, the wall scanner comprising:
	a housing including a handle portion defining a first axis and defining a first recess having an open axial end and a body portion defining a second axis approximately parallel to and offset from the first axis;

	wherein a second recess is formed between the body portion and the handle portion,
	wherein the handle portion has an outer surface generally defining a cylinder along the first axis and is configured to receive a plurality of battery cells;
	an outer housing covering the open axial end of the first recess, the outer housing extending from and substantially continuing the outer surface of the handle portion, wherein the outer housing is separate from the housing,
	wherein the plurality of battery cells are received in the first recess in the open axial end, the plurality of battery cells electrically connectable to the power terminal,
	wherein the outer housing includes an actuator and a tab defining a coupling mechanism for releasably securing the outer housing to the housing,
	wherein the tab engages a corresponding feature in the first recess to secure the outer housing in place,
	wherein the tab is normally biased away from the battery cells,
	wherein actuating the actuator moves the tab out of engagement with the corresponding feature towards the battery cells such that the outer housing is configured to be pulled away from the first recess;
	a D-coil sensor supported in the body portion and for sensing [[an]] a metal object behind the surface;
	a pair of capacitive plate sensors supported in the body portion for sensing a non-metallic object behind the surface, the pair of capacitive plate sensors located between the D-coil sensor and the handle portion;

	a display configured to display a plurality of indications to a user.

Claim 5.	(Currently Amended) The wall scanner of claim [[4]] 1, wherein the plurality of indications includes at least an indication of a depth of at least one of the metal object and the non-metallic object behind the surface and a graphical representation of a location of at least one of the metal object and the non-metallic object behind the surface.

Claim 9.	(Currently Amended)  A method of operating a wall scanner, the wall scanner including a handle portion defining a first axis and a receiving chamber having an open axial end, the handle portion having an outer surface generally defining a cylinder along the first axis, a power terminal positioned in the receiving chamber, a body portion defining a second axis approximately parallel to the first axis, [[and]] a D-coil sensor supported in the body portion for sensing a metal object, and a pair of capacitive plate sensors supported in the body portion for sensing a non-metallic object, the pair of capacitive plate sensors located between the D-coil sensor and the handle portion, the method comprising:
	inserting a plurality of battery cells into the open axial end of the receiving chamber and within the cylinder of the handle portion, the plurality of battery cells electrically connected to the power terminal;

	wherein the plurality of battery cells are received in the first recess into the open axial end, the plurality of battery cells electrically connectable to the power terminal,
	wherein the outer housing includes an actuator and a tab defining a coupling mechanism for releasably securing the outer housing to the housing,
	wherein the tab engages a corresponding feature in the first recess to secure the outer housing in place,
	wherein the tab is normally biased away from the battery cells, wherein actuating the actuator moves the tab out of engagement with the corresponding feature towards the battery cells such that the outer housing can be pulled away from the first recess;
	powering the wall scanner with the plurality of battery cells;
	sensing, using at least one of the D-coil sensor and the pair of capacitive plate sensors, an object behind a surface;
	detecting, using a non-contact voltage sensor, a medium carrying an alternating current behind the surface; and
	displaying, on a display, a plurality of indications to a user.

Claim 15.	(Currently Amended) The method of claim [[14]] 9, wherein the plurality of indications include at least an indication of a depth of the 

Claim 16.	(Currently Amended)  A wall scanner for sensing objects behind a surface, the wall scanner comprising:
	a housing including
		a handle portion defining a first axis and a recess having an open axial end, the handle portion having an outer surface generally defining a cylinder along the first axis and configured to receive a plurality of battery cells, and
		a body portion defining a second axis approximately parallel to and offset from the first axis;
	a power terminal within the recess;
	an outer housing covering the open axial end of the recess, the outer housing extending from and substantially continuing the outer surface of the handle portion, wherein the outer housing is separate from the housing,
	wherein the plurality of battery cells are received in the recess into the open axial end, the plurality of battery cells electrically connectable to the power terminal,
	wherein the outer housing includes an actuator and a tab defining a coupling mechanism for releasably securing the outer housing to the housing,
	wherein the tab engages a corresponding feature in the recess to secure the outer housing in place,
	wherein the tab is normally biased away from the battery cells,
	wherein actuating the actuator moves the tab out of engagement with the corresponding feature towards the battery cells such that the outer housing can be pulled away from the first recess;
D-coil sensor supported in the body portion and for sensing [[an]] a metal object behind the surface; [[and]]
	a pair of capacitive plate sensors supported in the body portion for sensing a non-metallic object behind the surface, the pair of capacitive plate sensors located between the D-coil sensor and the handle portion; and
	a non-contact voltage sensor operable to detect a medium carrying an alternating current behind the surface.

Claim 18.	(Currently Amended) The wall scanner of claim [[17]] 16, further comprising a display configured to display a plurality of indications to a user, the indications including at least an indication of a depth of at least one of the metal object and the non-metallic object behind the surface and a graphical representation of a location of at least one of the metal object and the non-metallic object behind the surface.

Reasons for Allowance
Claims 1-3, 5, 9-11, 15, 16 and 18-25 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	a D-coil sensor supported in the body portion and for sensing a metal object behind the surface;
a pair of capacitive plate sensors supported in the body portion for sensing a non-metallic object behind the surface, the pair of capacitive plate sensors located between the D-coil sensor and the handle portion,
taken in combination with the remaining limitations of claim 1.  Claims 2-3, 5 and 21-23 are allowed by virtue of their dependence from claim 1.

Regarding claim 9, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	a D-coil sensor supported in the body portion for sensing a metal object, and a pair of capacitive plate sensors supported in the body portion for sensing a non-metallic object, the pair of capacitive plate sensors located between the D-coil sensor and the handle portion,
taken in combination with the remaining limitations of claim 9.  Claims 10, 11 and 15 are allowed by virtue of their dependence from claim 9.

Regarding claim 16, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	a D-coil sensor supported in the body portion and for sensing a metal object behind the surface;
	a pair of capacitive plate sensors supported in the body portion for sensing a non-metallic object behind the surface, the pair of capacitive plate sensors located between the D-coil sensor and the handle portion,
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DANIEL R MILLER/Primary Examiner, Art Unit 2863